The plaintiff in error commenced this action on July 1, 1914, by filing a petition in the district court of Okfuskee county, Okla., claiming that she was the owner of and entitled to the possession of an undivided one-third interest in the southeast quarter of section 14. township 10 north, range 8 east; that said land was part of the lands allotted to Sarah King a full-blood citizen of the Creek Tribe of Indians, who was duly enrolled opposite No. 6173; that said Sarah King died on February 28, 1901, and that the patent covering said lands was issued to the heirs of the deceased on August 1, 1904. When this cause was tried in the court below, it was agreed by and between the parties that the evidence in this case would be the same evidence introduced in cases Nos. 1571 and 1573, and that each party reserved the right to introduce any additional testimony in cases Nos. 1571 and 1573 that was not introduced *Page 255 
in case No. 1570 (the instant case), but the testimony in No. 1570 is to apply to all three cases, and the court to consider the testimony taken in No. 1570 and apply it in Nos. 1571 and 1573.
It will be remembered that the case referred to in the agreed statement, No. 1570, is the instant case, No. 7,667, and No. 1571 is the same as No. 7666, the Supreme Court numbers. The land involved in case No. 7666, King v. Mitchell et al.,69 Okla. 207, 171 P. 725, decided January 29, 1918, wherein the judgment of the trial court was affirmed, was a portion of the land allotted in 1900 to one Joseph King, a deceased member of the Creek Tribe of Indians, and who was a brother of Sarah King, and an uncle of this plaintiff. The plaintiff in that case is the plaintiff in the instant case, and claimed a like interest in the allotment of Joseph King which she now claims in the allotment of Sarah King. The evidence was almost identical in each case; in fact, was identical in so far as heirship was concerned, the only difference being as to the defendants in the two cases respectively. In No. 7666, supra, the defendants deraigned title from the defendants Leroy E. and R.F. Shults, defendants in the instant case, and who acquired their title therein by virtue of a sale by the guardian to the plaintiff, which sale included the land in the case at bar; every contention as to the facts and every principle of law relied on by the plaintiff in the case at bar being the same as in No. 7666.
This court having heretofore passed upon the last-named case, and the judgment of the trial court there affirmed, we see no reason why the opinion there rendered should not be followed in the instant case.
The judgment of the trial court is therefore affirmed.
All the Justices concur.